Exhibit 10.51

 

November 15, 2006

 

B. Nicholas Harvey

4 Clifford Street

Wellesley

MA 02482

 

Dear Nick:

 

Radius is pleased to offer you the position of Senior Vice President-Chief
Financial Officer. The terms are set forth below.

 

·                  Duties and Responsibilities - You will report to the
President and Chief Executive Officer and will be responsible for organizing and
leading all aspects of finances and business operations, which will concentrate
on the rapid and efficient enabling of the development of therapeutic candidates
and strategic planning.

 

·                  Salary - Your initial base salary will be $250,000. Your
salary will be payable in installments established by Company policy, and the
Company will make appropriate deductions from your salary for federal, state and
local payroll withholding taxes. Your initial salary will be subject to review
and adjustment on an annual basis in accordance with the procedures established
from time to time by the Company’s Board of Directors.

 

·                  Performance Bonus - You will be eligible to receive an annual
cash bonus equal to up to 30% of your annual base salary based on meeting
performance goals. Performance goals will be established yearly. The regular
yearly bonus will be pro rated for the month of December 2006. In addition there
will be an early achievement bonus of $10,000 to be based on the completion of
short terms goals such as the closing of Series C financing. The yearly
performance goals will be established by mutual agreement between Nick Harvey
and the CEO, this will occur by January 15, 2007.

 

·                  Stock Options - Upon the closing of the Series C financing
and subject to the approval of the Board of Directors, you will be issued a
number of stock options, which are equal to approximately 1.25% of the company’s
fully-diluted shares outstanding assuming issuance of the total stock option
pool as calculated at the close of a Series C financing. These would vest by
time and on the completion of the specific milestones goals, as follows.

 

·                  Vesting of the stock options

 

·                  50% of the stock options will vest over time as follows, 25%
on the completion of year 1, and the remaining 25% in 12 quarterly installments
over the next 3 years.

 

·                  50% of the stock options will vest upon completion of the
milestones or alternate milestones agreed upon by the CEO and Nick Harvey should
the current milestones become no longer relevant resulting from a Company
decision.

 

--------------------------------------------------------------------------------


 

In the event that the Company is acquired, fifty percent (50%) of all your
previously granted stock options that have not vested will vest upon the closing
of that acquisition.

 

If the Company terminates your employment without cause or you resign for Good
Reason (as defined below), vesting of your previously granted stock options
shall accelerate by six (6) months.

 

·                  Employee Benefits - You will be entitled to the full range of
the Company’s standard employee benefits in accordance with established
eligibility requirements. As outlined in the appended Benefits summary.

 

·                  Vacation - You will be entitled to 20 days of vacation plus
additional Company Holidays as defined in the Summary of Benefits which will
accrue over the first year and can be taken in advance with the approval of the
CEO

 

·                  Proprietary Information and Inventions. You realize that, as
an employee of the Company, you may create, or have access to, confidential
information, trade secrets, substances and inventions, etc. As a condition of
commencing employment, you will be required to sign and deliver the Company’s
standard form of Proprietary Information and Inventions Agreement.

 

·                  At-Will Employment - If you choose to accept this offer,
please understand that your employment is “at-will,” voluntarily entered into
and is for no specific period. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, Radius is free to conclude its
“at-will” employment relationship with you at any time, with or without cause.
For these purposes, “cause” is defined as: (1) a willful act by you that
constitutes misconduct or fraud that is injurious to the Company; (2) conviction
of a felony; (3) an uncured material breach of this employment agreement or any
other agreement between you and the Company; (4) insubordination; (5) failure or
unwillingness to comply with the Company’s policies in effect from time to time
that are applicable to all of the Company’s employees; or (6) any breach of your
fiduciary duties to the Company.

 

Should Radius terminate the employee without cause or you resign for Good Reason
(as defined below), Radius will make a severance payment to you for a length of
time (the “Severance Period”) equal to 6 months of your then current base
salary, and your health benefits shall be continued for the Severance Period at
no cost to you. “Good Reason” shall mean any action by the Company without your
prior consent which results in (i) your removal as the Chief Financial Officer
of the Company; (ii) a reduction to your base salary; or (iii) requiring you to
relocate to another office or facility outside the greater Boston area or more
than 50 miles from the current office location in Cambridge.

 

·                  Indemnification - The Company shall indemnify you against all
liabilities, claims, damages, costs and expenses arising from your serving as an
officer of the Company to the maximum extent permitted under the Delaware
General Corporation Law.

 

·                  Permitted Outside Activities - While you are employed by the
Company you shall be permitted to serve on the Boards of Shiprock Capital and
Passport Systems, provided that

 

--------------------------------------------------------------------------------


 

there are no conflicts of interest and the time devoted to such Board
appointments and incidental activities is reasonable and does not interfere in
the performance of your duties and responsibilities to the Company.

 

Nick, all of the Employees of Radius are extremely enthusiastic about our
decision and look forward to working with you to build a successful
organization.

 

If you choose to accept this offer under the terms described above, please sign
both copies and return one to me no later than 5:00 PM November 21 2006, after
which time this offer will expire. Your anticipated start date will be on or
about December 1, 2006.

 

 

 

Sincerely,

 

 

 

 

 

Radius

 

 

 

 

 

/s/ C. Richard Lyttle

 

 

C. Richard Lyttle

 

 

President & CEO

 

 

 

 

 

 

Accepted by:

 

 

 

 

 

/s/ B. Nicholas Harvey

 

 

B. Nicholas Harvey

 

 

 

--------------------------------------------------------------------------------